Citation Nr: 0321538	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-03 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for impairment resulting from a retained foreign body in the 
chest/abdominal region with a scar.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This claim was previously before the Board in March 2001, 
when it was remanded for compliance with the newly-
promulgated Veterans Claims Assistance Act of 2000 (VCAA), 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  

The Board also remanded the case for the RO to resolve a 
related claim for entitlement to service connection for 
chronic obstructive pulmonary disease.  The RO did this and 
issued a Statement of the Case addressing the matter in April 
2003.  However, by written statement, signed by the veteran, 
and received in May 2003, he indicated that he desired to 
drop his appeal as to this issue.  In the absence of a 
jurisdiction-conferring substantive appeal, the Board lacks 
jurisdiction over this issue and will address it no further.  

Rating action in April 2003 addressed claims of service 
connection for several gastrointestinal and musculoskeletal 
disabilities claimed to be secondary to the service-connected 
pleural cavity disability.  There has not been a notice of 
disagreement filed with regard to the claims of service 
connection and they will not be addressed at this time.  


REMAND

Review of the record reveals that further action is required 
to ready this case for appellate review.  Although the 
veteran has been notified of the VA's duty to assist him and 
of his responsibilities in the development of his claims in 
the context of various claims he has filed for entitlement to 
service connection, which are not before the Board at this 
time, he has not received formal notice in the context of the 
current appeal.  That is, he has not been formally provided 
with information regarding the parameters of his own 
responsibility vs. that of the VA in developing his claim for 
an increased disability rating.  The United States Court of 
Appeals for Veterans Claims (Court) has held upon many 
occasions that such specific notice is required.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

VA compensation benefits were granted to the veteran 
following VA medical treatment in October 1985 for pneumonia 
with empyema of the right pleural space when a portion of a 
drainage catheter was inadvertently left in his chest.  
Although an attempt was made to remove the object during a 
surgical procedure in 1986, the surgery was unsuccessful due 
to severe infectious process involving the paraspinous 
muscles which prevented surgical exploration of the both the 
pleural and peritoneal cavities.  It was medically determined 
that the risks of further surgery outweighed the risks of 
leaving the catheter inside his abdominal area.  

The resulting impairment was rated under the provisions of 
Diagnostic Code 6818, which set forth criteria for evaluating 
residuals of injuries to the pleural cavity.  In 1996, the 
criteria for rating pulmonary diseases generally were 
rewritten and updated.  As part of this process, Diagnostic 
Code 6818 was eliminated.  61 Fed. Reg. 46728 (1996).  
Subsequently, the veteran's disability has been rated under 
the provisions of Diagnostic Code 6843, which pertains to 
traumatic chest wall defects, such as pneumothorax or hernia 
and provides criteria for rating the resulting level of 
restrictive lung disease.  The surgical scar has been 
service-connected but has not been rated separately.

According to the report of a January 1999 VA examination, an 
X-ray study was interpreted as showing no foreign body 
present in the veteran's lungs.  Rather, there was a foreign 
body consistent with a catheter fragment in the posterior 
lateral right upper quadrant of the abdomen.  The VA 
examination report also reflected a scar on the right back 
from right of the midline at the midthoracic level, extending 
around the rib cage to the anterior axillary line at the 
tenth or the eleventh rib level.  The posterior half of the 
scar was indented with some underlying tissue loss, deformity 
of the skin of the back, and the underlying fat layer.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Given the findings on VA examination, 
the Board deems it worthwhile to obtain further information 
as to the location of the catheter portion.  Exactly where 
the foreign body is lodged should determine the appropriate 
diagnostic code for rating the resulting impairment.  If the 
catheter does not reside within the lungs, rating the 
disability by the level of restrictive lung disease would be 
illogical.  Consideration should be given to using a 
Diagnostic Code which provides for impairment of the 
gastrointestinal system or impairment of a particular muscle.  
A separate disability rating for the surgical scar should be 
considered as well.

In this light, another examination report to identify as 
closely as possible where the foreign body is lodged is 
advisable.  If the foreign body is migratory, impairment 
resulting from this should be considered as well.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  

2.  The veteran should be afforded a VA 
examination to identify as precisely as 
possible the exact location of the 
catheter portion.  All tests and studies 
deemed helpful should be conducted in 
conjunction with the examination.  The 
claims file must be provided to the 
examiner in conjunction with the 
examination.  If the catheter has lodged 
in a muscle or other body part, this 
should be precisely identified.  All 
functional impairment resulting from the 
retained catheter should be clearly 
identified and quantified to the extent 
possible.  The size and extent of all 
impairment resulting from the veteran's 
surgical scar should be noted.  The 
claims folder should be made available to 
the examiner for review before the 
examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, giving due consideration to the 
selection of the most appropriate 
diagnostic code for rating internal 
impairment resulting from the retained 
catheter part.  Consideration should be 
given to assignment of a separate rating 
for scar impairment.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


